DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9, 12 and 15 of U.S. Patent No. 11,102, 098 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by claims of the US Patent:
Claim 53 of the present application are anticipated by claim 1 of the US Patent.
Claim 54 of the present application are anticipated by claim 1 of the US Patent.
Claim 55 of the present application are anticipated by claim 1 of the US Patent.
Claim 56 of the present application are anticipated by claim 4 of the US Patent.
Claim 57 of the present application are anticipated by claim 1 of the US Patent.
Claim 58 of the present application are anticipated by claim 5 of the US Patent.
Claim 59 of the present application are anticipated by claim 1 and also by claim 15 of the US Patent.
Claim 60 of the present application are anticipated by claim 1 and also by claim 15 of the US Patent.
Claim 61 of the present application are anticipated by claim 1 and also by claim 15 of the US Patent.
Claim 62 of the present application are anticipated by claim 4 of the US Patent.
Claim 63 of the present application are anticipated by claim 1 and also by claim 15 of the US Patent.
Claim 64 of the present application are anticipated by claim 5 of the US Patent.
Claim 65 of the present application are anticipated by claim 8 of the US Patent.
Claim 66 of the present application are anticipated by claim 8 of the US Patent.
Claim 67 of the present application are anticipated by claim 8 of the US Patent.
Claim 68 of the present application are anticipated by claim 9 of the US Patent.
Claim 69 of the present application are anticipated by claim 8 of the US Patent.
Claim 70 of the present application are anticipated by claim 12 of the US Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitation "the transceiver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 53-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyauchi (US Publication 2014/0133327 A1).
In regards to claims 53 and 59 Miyauchi (US Publication 2014/0133327 A1) teaches, A method for data transmission, comprising: continuously transmitting, by a transceiver, multiple data packets carrying same information to a receiver based on different transmission patterns (see paragraphs 79-80; see figure 6 steps s601- s602, the base station 110 transmits ACK to the MS for the last packets transmitted by the MS, the TTI number is set to 4. Now, the MS 120 transmit continuously transmits packet for four continuous TTIs (TTI bundle #1 to 4)); and stopping transmitting, by the transceiver, the data packet in the multiple data packets carrying the same information when at least one of the following conditions is met: i) a number of the data packets transmitted is more than or equal to a preset threshold value (see figure 6; if the TTI number is set to 4, the packets are continuously transmitted for four TTIs; the an ACK or a NACK is feedback based on the success or failure of the packet reception; also see figure 5 and paragraph 71; If the "retransmission number" is not greater than or equal to the retransmission number threshold value at step S501 (step S501: NO), the mobile station bundle number determining unit 347 proceeds to step S506. If the "retransmission number" is greater than or equal to the retransmission number threshold value (step S501: YES), the mobile station bundle number determining unit 347 sets the "retransmission number" to zero (step S502)), or ii) feedback information from the receiver is received, wherein the feedback information indicates whether at least part of the multiple data packets is received correctly (see paragraph 82 and figure 6 step s606-s607; the mobile station 120 continuously transmits the packets transmitted at step S601 again for four continuous TTIs (TTI bundle #1 retransmission to #4 retransmission) (step S606). It is assumed that the CRC result of the packets transmitted at step S606 is OK. Since the packets transmitted at step S606 are retransmitted, the "retransmission number" of the base station 110 is not incremented. The base station 110 transmits to the mobile station 120, ACK for the packets transmitted at step S606 (step S607)).
In regards to claim 65, Miyauchi teaches a device for data transmission, comprising: a processor, a transceiver, and a memory (see the process of figure 6; the device is implicit) for storing instructions executed by the processor, wherein the transceiver is configured to: continuously receive multiple data packets carrying same information from a transmitter based on different transmission patterns (see paragraphs 79-80; see figure 6 steps s601- s602, the base station 110 transmits ACK to the MS for the last packets transmitted by the MS, the TTI number is set to 4. Now, the MS 120 transmit continuously transmits packet for four continuous TTIs (TTI bundle #1 to 4); from figure 6, it is evident that the transmission is received at the receiving side); and stop receiving the data packet in the multiple data packets carrying the same information when at least one of the following conditions is met: i) a number of the data packets received is more than or equal to a preset threshold value (see figure 6; if the TTI number is set to 4, the packets are continuously transmitted for four TTIs; the an ACK or a NACK is feedback based on the success or failure of the packet reception; also see figure 5 and paragraph 71; If the "retransmission number" is not greater than or equal to the retransmission number threshold value at step S501 (step S501: NO), the mobile station bundle number determining unit 347 proceeds to step S506. If the "retransmission number" is greater than or equal to the retransmission number threshold value (step S501: YES), the mobile station bundle number determining unit 347 sets the "retransmission number" to zero (step S502)), or ii) feedback information is transmitted, wherein the feedback information indicates whether at least part of the multiple data packets is received correctly (see paragraph 82 and figure 6 step s606-s607; the mobile station 120 continuously transmits the packets transmitted at step S601 again for four continuous TTIs (TTI bundle #1 retransmission to #4 retransmission) (step S606). It is assumed that the CRC result of the packets transmitted at step S606 is OK. Since the packets transmitted at step S606 are retransmitted, the "retransmission number" of the base station 110 is not incremented. The base station 110 transmits to the mobile station 120, ACK for the packets transmitted at step S606 (step S607)).
In regards to claims 54, 60 and 66 Miyauchi teaches, wherein each of the multiple data packets corresponds to a transmission pattern (see paragraph 61; The mobile station control unit 343 provides the TTI bundle number control for each of the mobile stations 120. The TTI bundle number control by the control circuit 340 is provided, for example, on a medium-term basis (e.g., several tens of [ms] to several [s]).
In regards to claims 55, 61 and 67 Miyauchi teaches, wherein the transmission patterns corresponding to the multiple data packets are different from each other (see paragraph 64; The bundle number managing unit 348 controls the TTI bundle number for each of the mobile stations 120 based on the TTI bundle number information output from the mobile station bundle number determining unit 347).
In regards to claims 56, 62 and 68 Miyauchi teaches, wherein the transmission pattern is formed by at least one of the following transmission information: Hybrid Automatic Repeat reQuest (HARQ) redundancy version information, frequency-domain resource information, time-domain resource information  (see the TTI bundling information above; TTI stands for transmission time interval), beamforming vector information, subcarrier spacing information, duration information of the data transmission, pilot sequence information or scrambling sequence information.
In regards to claims 57, 63 and 69 Miyauchi teaches wherein the transmission pattern corresponding to each of the multiple data packets is predetermined by a transmitter and the receiver (see figure 4, process of TTI bundle number control; see paragraph 69; After executing steps S401 to S405 for each of the object mobile stations 120 of the TTI bundling, the control circuit 340 of base station 110 (see figures 1 and 3) executes step S406 for each of the object mobile stations 120 having the TTI bundle number to be changed, i.e., the same number of times as the "number of mobile stations to be changed". At step S406, the bundle number managing unit 348 executes a changing process of the TTI bundle number for the object mobile station (step S406) and terminates the series of operations. For example, the bundle number managing unit 348 transmits to the object mobile station, the setting request signal including the TTI bundle number of the object mobile station determined at step S403 to execute the changing process).
In regards to claims 58, 64 and 70 Miyauchi teaches, wherein the transmission pattern corresponding to each of the multiple data packets is indicated to the receiver by the transmitter through signaling (see figures 1, 3 and 4 and paragraph 69; the bundle number managing unit 348 of base station 110 transmits to the object mobile station, the setting request signal including the TTI bundle number of the object mobile station determined at step S403 to execute the changing process).
Relevant Prior Art
Prior art Suda (EP 3125458 A1) teaches, in figure 16, an example of changing of the TTI bundling.  8 consecutive transmissions are carried out from subframes 1602 to 1609; a subsequent change is made to 4 consecutive transmissions from subframes 1611 to 1614 (see page 13, paragraphs 145-147).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466